 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
            DAVID M. LINDAMOOD,
 8                               Petitioner,
                                                          C19-657 TSZ
 9             v.
                                                          ORDER
10          ISRAEL JACQUEZ,
11                               Respondent.

12
            THIS MATTER comes before the Court on a Report and Recommendation
13
     (“R&R”) of the Mary Alice Theiler, United States Magistrate Judge, docket no. 10.
14
     Having reviewed the R&R, the objections thereto, docket no. 11, and the notice of
15
     supplemental authority, docket no. 12, the Court enters the following order.
16
     Background
17
            Petitioner David M. Lindamood challenges the Bureau of Prisons’ failure to
18
     calculate good-time credit under Section 102(b)(1)(A) of the First Step Act of 2018, Pub.
19
     L. No. 115-391, 132 Stat. 5194, 522 (2018) (“First Step Act”). That provision amends 18
20
     U.S.C. § 3624(b)(1) to increase the maximum amount of good-time credit from 47 to 54
21
     days annually. Petitioner contends that under the amended statute, he is entitled
22

23

     ORDER - 1
 1 additional good-time days and an earlier release date. The Bureau contends that the

 2 effective date of the amended calculation is July 19, 2019, and that Petitioner is not

 3 entitled to an earlier release date. Magistrate Judge Mary Alice Theiler issued an R&R

 4 recommending dismissal of the petition for the reasons described by Magistrate Judge

 5 Brian Tsuchida in a R&R in a similar case. Petitioner timely objected to the R&R,

 6 arguing that it failed to consider relevant legislative history and led to an irrational result.

 7 After Petitioner filed objections, the Court of Appeals for the Ninth Circuit issued its

 8 opinion in Bottinelli v. Salazar, No. 19-35201, 2019 WL 3071298 (9th Cir. July 15,

 9 2019), which addressed identical arguments.

10 Discussion

11         This Court reviews de novo any part of the Magistrate Judge’s R&R that has been

12 properly objected to and may accept, reject, or modify the recommended disposition.

13 Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

14         The Court of Appeals for the Ninth Circuit’s decision in Bottinelli v. Salazar

15 completely forecloses Petitioner’s claims. In rejecting the same arguments Petitioner

16 raised in objection to the R&R, the Court of Appeals concluded that the First Step “Act’s

17 good time credit amendment did not take immediate effect upon enactment but will

18 become effective with the establishment of the ‘risk and needs assessment system’ on

19 July 19, 2019.” Bottinelli, 2019 WL 3071298, *5; see also Corbett v. Jacquez, No. 19-

20 531, 2019 WL 3025204 (W.D. Wash. July 11, 2019) (reaching the same conclusion in

21 adopting Magistrate Judge Tsuchida’s R&R). Because the Court of Appeals has fixed the

22

23

     ORDER - 2
 1 effective date of the First Step Act’s revisions to good time credit calculations, the Court

 2 must adhere to that effective date and dismiss Petitioner’s claims.

 3 Conclusion

 4         For the foregoing reasons, the Court ORDERS:

 5         (1)    The Report and Recommendation, docket no. 10, is ADOPTED;

 6         (2)    Petitioner’s 28 U.S.C. § 2241 petition, docket no. 4, is DENIED with

 7 prejudice; and

 8         (3)    The Clerk is directed to send a copy of this Order to all counsel of record

 9 and to Magistrate Judge Theiler.

10         IT IS SO ORDERED.

11         Dated this 29th day of July, 2019.

12

13

14
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
15

16

17

18

19

20

21

22

23

     ORDER - 3
